UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4668



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH LEVIN SEABROOKE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-411)


Submitted:   June 9, 2004                     Decided:   July 6, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew D. Grimes, LAW OFFICE OF ANDREW D. GRIMES, Summerville,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Mary Gordon Baker, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph     Levin        Seabrooke         appeals       his   conviction     and

sentence to 144 months in prison following his guilty plea to using

a minor to engage in sexually explicit conduct for production of

visual   depictions     of    such    conduct         in    violation      of    18   U.S.C.

§ 2251(a) (2000).      Seabrooke’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious legal issues but arguing the

district court committed plain error under Fed. R. Crim. P. 11 when

it   failed     to   advise    Seabrooke             of    its    authority      to   order

restitution.     Seabrooke has been informed of his right to file a

pro se supplemental brief but has not done so.                      Because we conclude

that any error by the district court did not affect Seabrooke’s

substantial rights, we affirm.

           Since     Seabrooke       did       not    object      during   the    district

court’s plea colloquy or seek to withdraw his plea in the district

court,   this    Court’s     review       is    for       plain   error.        See   United

States v. Vonn, 535 U.S. 55, 59 (2002).                      Consequently, Seabrooke

must show:      (1) error; (2) that was plain; (3) that affected his

substantial     rights;      and    (4)    this       Court       should   exercise     its

discretion to notice the error.                 See United States v. Olano, 507

U.S. 725, 732 (1993).          To establish that his substantial rights

were affected, Seabrooke must demonstrate that absent the error, he

would not have entered his guilty plea.                           See United States v.


                                          - 2 -
Martinez, 277 F.3d 517, 532 (4th Cir.), cert. denied, 537 U.S. 899

(2002).     We may consider the entire record when determining the

effect of any error on Seabrooke’s substantial rights.              See Vonn,

535 U.S. at 74-75.

            Although Seabrooke’s plea agreement put him on notice

that the district court might order restitution, by requiring his

immediate    payment     of    any    court-imposed     monetary    penalties

specifically including restitution, the district court did not

comply with the requirement of Fed. R. Crim. P. 11(b)(1)(K) that it

advise    Seabrooke    prior   to    accepting   his   guilty   plea   of   its

authority to order restitution.         The district court did, however,

advise Seabrooke that he faced a maximum possible fine of $250,000.

Moreover, the district court did not order Seabrooke to pay any

restitution, fine, or other monetary penalty, other than the one-

hundred dollar special assessment.            Finally, Seabrooke’s guilty

plea   effected   dismissal     of    two   other   counts   charged   in   the

indictment carrying significant additional penalties.              Under these

circumstances, we find that Seabrooke has failed to demonstrate his

substantial rights were affected by the district court’s failure to

inform him of its authority to order restitution.               See Martinez,

277 F.3d at 532-33; United States v. Fentress, 792 F.2d 461, 465-66

(4th Cir. 1986).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                     - 3 -
appeal.   We therefore affirm Seabrooke’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 4 -